Exhibit 10.52
EXECUTED VERSION


SUPPLEMENT NO. 3, dated as of April 13, 2017 (as amended, restated, supplemented
or otherwise modified from time to time, this “Supplement”), to the Credit
Agreement, dated as of December 18, 2013 ((x) as the same was supplemented by
(i) Supplement No. 1, dated as of January 30, 2015, by Apollo Principal Holdings
X L.P., a Cayman Islands exempted limited partnership and (ii) Supplement No. 2,
dated as of February 1, 2016, by Apollo Principal Holdings XI, LLC, an Anguilla
limited liability company, (y) as amended pursuant to Amendment No. 1 to Credit
Agreement, dated as of March 11, 2016, and (z) as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among (i) Apollo Management Holdings, L.P., a Delaware limited
partnership, as the borrower of the Term Loans (the “Term Facility Borrower”)
and a Revolving Facility Borrower (as defined below); (ii) Apollo Management,
L.P., a Delaware limited partnership, Apollo Capital Management, L.P., a
Delaware limited partnership, Apollo International Management, L.P., a Delaware
limited partnership, AAA Holdings, L.P., a Guernsey limited partnership, Apollo
Principal Holdings I, L.P., a Delaware limited partnership, Apollo Principal
Holdings II, L.P., a Delaware limited partnership, Apollo Principal Holdings
III, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings IV, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings V, L.P., a Delaware limited partnership, Apollo Principal
Holdings VI, L.P., a Delaware limited partnership, Apollo Principal Holdings
VII, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings VIII, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings IX L.P., a Cayman Islands exempted limited partnership, ST
Holdings GP, LLC, a Delaware limited liability company, and ST Management
Holdings, LLC, a Delaware limited liability company (such entities, together
with Apollo Management Holdings, L.P., collectively, the “Revolving Facility
Borrowers”, and the Revolving Facility Borrowers, together with the Term
Facility Borrower, collectively, the “Borrowers” and each a “Borrower”); (iii)
the Guarantors listed on the signature pages thereto (collectively, the
“Existing Guarantors”); (iv) the lenders party thereto from time to time (the
“Lenders”); (v) the issuing banks party thereto from time to time; and (vi)
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
A.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

B.
Each Existing Guarantor has entered into the Credit Agreement in order to induce
the Lenders to make Loans and each Issuing Bank to issue Letters of Credit.

C.
Section 5.07 of the Credit Agreement provides that additional Material AGM
Operating Group Entities must become Guarantors under the Credit Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Material AGM Operating Group Entity (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Credit Agreement in order to induce
the Lenders to maintain and/or make additional Loans and each Issuing Bank to
maintain and/or issue additional Letters of Credit, and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the New Guarantor agrees as follows:
SECTION 1. In accordance with Section 5.07 of the Credit Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Credit Agreement
with the same force and effect as if originally named therein as a Guarantor and
the New Guarantor hereby agrees to all terms and provisions of the Credit
Agreement applicable to it as a Guarantor thereunder. In furtherance of the
foregoing, the New Guarantor does hereby guarantee to the Administrative Agent,
for the benefit of the Issuing Banks and the Lenders, the prompt payment of the
Loan Obligations in full when due as set forth in the Credit Agreement. Each
reference to a “Guarantor” in the Credit Agreement and in this Supplement shall
be deemed to include the New Guarantor. The Credit Agreement is hereby
incorporated herein by reference.
SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute but one contract. This Supplement shall become effective when the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Guarantor. Delivery of an executed counterpart to
this Supplement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed original.
SECTION 4. Except as expressly supplemented hereby, the Credit Agreement shall
remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.
SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Credit Agreement.
SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of one primary outside counsel to the Administrative Agent.
[remainder of page intentionally left blank; signature page follows]



IN WITNESS WHEREOF, the New Guarantor has duly executed this Supplement to the
Credit Agreement as of the day and year first above written.


APOLLO PRINCIPAL HOLDINGS XII, L.P.
By: Apollo Principal Holdings XII GP, LLC, its general partner
By:
/s/ John J. Suydam    
Name: John J. Suydam    
Title: Authorized Signatory

    






Doc#: US1:11189911v4